Citation Nr: 1550992	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-34 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased schedular disability rating for hypothyroidism, currently evaluated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for hypothyroidism.

3.  Entitlement to an increased schedular disability rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine, evaluated as 10 percent disabling for the period prior to December 19, 2011, and as 20 percent from that date.

4.  Entitlement to an extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1979, and from May 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Oakland, California has processed the case since that time.  This case was remanded previously in September 2010 and April 2014.

In a November 3, 2011, decision, the Board denied entitlement to a rating in excess of 30 percent for the Veteran's hypothyroidism.  The Board also remanded the matter concerning the proper disability rating for the chronic muscular strain in the right paraspinous muscles of the thoracic spine, which was at that point evaluated as 10 percent disabling.  

The Veteran appealed the November 2011 decision as to the hypothyroidism issue to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, and vacated the Board's November 2011 decision as to the hypothyroidism issue.

In a January 2013 rating decision, the evaluation assigned the chronic muscular strain in the right paraspinous muscles was increased to 20 percent, effective December 19, 2011.  The rating action also granted separate evaluations for right and left lower extremity neurological disabilities; each disorder was evaluated as 10 percent disabling.  As explained in the April 2014 remand, in the absence of any indication by the Veteran or his representative that higher evaluations were being sought for the lower extremity disorders, the Board determined that the Veteran was not seeking appellate review of the initial ratings assigned the lower extremity neurological disabilities.  This remains true.

In July 2007 the Veteran withdrew his request for a hearing before the Board.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was developed for appellate review and was the subject of the April 2014 Board remand.  The record shows that entitlement to a TDIU was thereafter granted in March 2015.  Consequently, that matter is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to extraschedular ratings for hypothyroidism and for chronic muscular strain in the right paraspinous muscles of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifested by fatigability, mental sluggishness, cold intolerance, and sleepiness, but not by muscular weakness, cardiovascular involvement, mental disturbance or bradycardia. 

2.  For the period prior to December 19, 2011, the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine was manifested by muscle spasm severe enough to result in an abnormal spinal contour, but not by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less, by favorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks but less than 6 weeks.

3.  For the period from December 19, 2011, the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine have not been manifested by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less, by favorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks.

4.  The schedular criteria pertaining to the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine do not contemplate all of the symptoms associated with the disorder; there is competent evidence of record that the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine markedly interferes with employment such as to present an unusual disability picture, which warrants referral of his claim to the Director of Compensation Service for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7903 (2015). 

2.  For the period prior to December 19, 2011, the criteria for a 20 percent schedular disability rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 

3.  For the period from December 19, 2011, the criteria for a schedular disability rating in excess of 20 percent for chronic muscular strain in the right paraspinous muscles of the thoracic spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 

4.  The criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record shows that notices were sent in October 2004, November 2005 and March 2006 letters.  The Board finds that the correspondences collectively provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice.  The Board notes that although complete notice was not issued prior to the May 2005 adverse determination on appeal, VA rectified any notice timing error by readjudicating the claims in multiple supplemental statements of the case following the provision of the above notices.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the AOJ or provided by the Veteran himself.  38 U.S.C.A. § 5103A (West 2014).  In this regard the Board notes that the Veteran alleges that VA has not obtained all outstanding records in connection with his claims.  The record reflects that VA in fact has obtained all relevant records in connection with the current appeal.  On file are records from the following VA medical facilities located in California: Chico, Martinez, Redding, and Sacramento (Mather).  Also on file are records from the VA medical facilities in Klamath Falls, Portland, Roseburg and White City in Oregon.  Records from the private facilities identified by the Veteran are on file or not available, and the Board points out that the Veteran himself indicated that records from Dr. E.T. are no longer available.  The Board lastly notes that the Veteran has requested that VA obtain records from several Naval medical facilities which would document treatment for his Grave's disease in the 1980s.  Records from several of the referenced facilities are already on file as part of the service treatment records, and the other Naval facilities have indicated that they do not have records for the Veteran.  In any event, the issues on appeal concern whether the Veteran is entitled to increased disability ratings.  Consequently, any Naval facility records documenting treatment for Grave's disease in the 1980s are not relevant.

The record also reflects that the Veteran was afforded several examinations in connection with his claims.  Collectively, the examinations provide the findings required for properly evaluating the disorders at issue.  The examinations on file are adequate for the purpose of adjudicating the appeal.

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94(1993). 


Law and regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected hypothyroidism and chronic muscular strain in the right paraspinous muscles of the thoracic spine.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. 

Here, the Board finds that a higher schedular rating is warranted for an earlier period for the service-connected chronic muscular strain in the right paraspinous muscles of the thoracic spine, but that higher ratings are not warranted for other periods as to that disorder, and that a higher schedular rating is not warranted for the Veteran's hypothyroidism.  The Board has determined that for no discrete period have the disorders met the criteria for even higher ratings during the periods involved in this appeal.

Increased ratings

I.  Hypothyroidism

Factual background

By way of history, the service treatment records show that when discharged from his final period of active duty, the Veteran weighed 150 pounds.

Service connection for hypothyroidism, status post (secondary to) Grave's disease was granted in December 1994, and evaluated as 10 percent disabling.  This evaluation was increased to 30 percent in April 2003.

Records from the Social Security Administration (SSA) include the report of a December 2003 psychiatric examination performed in connection with the Veteran's application for SSA benefits.  At that time, the Veteran reported experiencing emotional fatigue and depression.  He was oriented on examination, with some memory impairment.  During another December 2003 examination, his blood pressure was measured as 110/80, his pulse was measured as 84 beats per minute, and he weighed 160 pounds.  The SSA records include statements from the Veteran, his wife, A.S., and from S.S.  He and his wife described symptoms affecting the Veteran including depression, mood swings, memory problems, and problems with keeping jobs and concentrating in school.  A.S. and S.S. described symptoms including mood changes, memory problems, and depression.

On file are private medical records for the period since 2004, which include a May 2004 entry documenting complaints of non-recurrent and non-chronic diarrhea with abdominal pain that the Veteran believed was related to his past Grave's disease; the clinician noted that the Veteran's last thyroid function test was normal, and that the Grave's disease was asymptomatic.  A July 2004 entry documented complaints of depression, insomnia, and anxiety.  Cognitive functioning was normal; and the diagnoses included depression.  In August 2004 the Veteran was treated for chest wall pain, but a September 2004 entry noted that review of the cardiovascular system was negative for any abnormalities.  The private records show that the Veteran's weight fluctuated between 158 and 162 pounds.  He was consistently alert and oriented, and examination of his eyes and cardiovascular system were all negative for any identified abnormalities.  His heart rate was measured as between 66 and 77 beats per minute, except during a sleep study which showed intermittent bradycardia.

On file are VA treatment records for 2004 to 2013 showing that in December 2003, the Veteran's blood pressure was measured as 143/74; the clinician indicated that the Veteran had unconfirmed hypertension.  Almost every other blood pressure reading after December 2003 was below 140/90, and no other entry suggested the presence of hypertension.  A May 2004 diagnostic study of the head showed the presence of cortical atrophy with no evidence for intracranial mass.  A June 2004 entry noted that the Veteran denied any heat or cold intolerance.  Mental status examinations consistently showed the Veteran was alert and oriented, with clear cognition.  The Veteran's mood was occasionally depressed, and occasionally euthymic.  He generally reported feeling irritable.  His pulse ranged from 54 to 92 beats per minute, but was predominantly more than 60 beats per minute.  His weight fluctuated between 144 and 168.5 pounds, with a general decline in weight from 2006 to 2010, and with a gain in weight through 2013 to around 160 pounds.  Chest X-ray studies were consistently negative, but a June 2006 echogram of the abdomen showed atherosclerotic vascular changes.  A July 2007 entry noted that the Veteran experienced chest pain during a stress test; he was diagnosed as having atypical chest pain, possibly musculoskeletal in origin.  Chest X-ray studies were consistently negative, but in December 2011 the Veteran was noted to have a new cardiac murmur in the form of a loud S2; he underwent echocardiogram later that month which showed trace mitral valve regurgitation and "1+" tricuspid valve regurgitation, with no other identified abnormalities.  The records show the Veteran's free T4 was usually within normal limits, but sometimes low.  His TSH was sometimes high, sometimes low, and usually within normal limits.  The records show that the Veteran complained of diarrhea, which was attributed to diverticulitis.  He also reported fatigue and daytime lethargy, but denied tremors.  

On file is the report of a November 2004 VA examination.  The Veteran reported that he had used Synthroid since the 1980s, and he reported experiencing symptoms including daily fatigue and tremors of the upper extremities that increased with fatigue.  He also reported experiencing heat intolerance and diarrhea.  Physical examination showed he was alert and oriented, with intact memory.  His blood pressure was 127/69, and his pulse was measured as 63 beats per minute.  No tremors were present.  

During a March 2006 VA examination, the Veteran complained of easy fatigability, but explained that he could accomplish tasks.  He reported that he becomes shaky with stress.  The Veteran described his weight as stable.  Physical examination showed that the Veteran weighed 160 pounds.  

During a July 2011 VA examination, the Veteran reported symptoms including shakiness, heat intolerance, fatigability, weakness, depression, tremors, palpitations, diarrhea, and excess sweating.  Physical examination showed that he had a pulse rate of 64 beats per minute.  His blood pressure was well below 140/90.  He weighed 155 pounds, and the Veteran noted no recent changes in weight.  The examiner indicated that in her opinion, the Veteran had prominent eyes, which she described as exophthalmos.  She also noted that he appeared nervous and talkative.  Free T4 and TSH were within normal limits.  

The Veteran attended a VA examination in May 2013, at which time the examiner noted that the Veteran was now euthyroid following treatment for Grave's disease, with hypothyroid endocrine dysfunction.  The examiner clarified that the Veteran did not have any findings, signs or symptoms attributable to a hyperthyroid condition, but did have several findings, signs or symptoms attributable to a hypothyroid condition, including fatigability, in that he tired easily; the Veteran reported that he did not sleep well.  The Veteran also reported heat intolerance and jumpiness, which the examiner noted were symptoms of hyperthyroidism, and not hypothyroidism.  The Veteran apparently did not report any cold intolerance, mental sluggishness, mental disturbance, muscular weakness, weight gain or bradycardia.  Physical examination showed that the Veteran's eyes were normal, with no exophthalmos.  The Veteran's pulse was regular, with a heart rate of 100.  His blood pressure was 145/74.  The examiner explained that heat intolerance was not a symptom of euthyroid or hypothyroidism, and that the Veteran's complaints appeared to reflect more of what he remembers when he had Grave's disease, rather than what he had currently.  The examiner noted that the Veteran's thyroid medication was at a therapeutic level.  

The Veteran attended a VA examination June 2014, at which time he reported symptoms including heat flashes, sweating, alternating constipation and diarrhea, and constant tremors.  The Veteran endorsed every single symptom of both hyperthyroidism and hypothyroidism.  For hyperthyroidism, he endorsed cardiovascular and gastrointestinal symptoms, tremor, emotional instability, fatigability, muscular weakness, increased sweating, flushing, heat intolerance, and frequent bowel movements.  He indicated that his heat intolerance was intermittent.  For hypothyroidism he reported experiencing fatigability, constipation, mental sluggishness, depression, muscular weakness, sleepiness, cold intolerance and bradycardia.  Physical examination showed that his eyes were normal, with no exophthalmos.  His heart rate was 62 beats per minute.  His blood pressure was 106/62.  The examiner noted that the Veteran's free T4 and TSH were normal. 

The examiner noted that the Veteran was euthyroid, and that few of his subjective complaints were likely related to the service-connected hypothyroidism.  He explained that the alternating constipation and diarrhea were more consistent with irritable bowel syndrome as the cause, given the Veteran's euthyroid state.  As for tremors, the examiner indicated that tremors do appear during the acute state of hyperthyroidism, but generally resolve after treatment, and noted that the Veteran did not evidence any tremors on examination.  The examiner indicated it was likely that the complaint of easy fatigability were related to the hypothyroid state.  The examiner suggested that the complaint of sleepiness may be due to poor sleep.  The examiner's review of the Veteran's weight loss and gain over the prior two years showed some fluctuations, but no overall significant gain.  He explained that the reported heat intolerance was not likely related to the Veteran's current disorder as heat intolerance is generally limited to the acute phase of hyperthyroidism and it would be exceedingly rare for it to have persisted since then.  The examiner did find that the reported cold intolerance was likely associated with the hypothyroid state.  As to the Veteran's report of an erratic heart rate, the examiner noted that testing had revealed no abnormal variations in heart rate.  The examiner explained that the reported hot flashes and sweating were complaints that do not persist as long-term consequences of Grave's disease.  With respect to muscle weakness, the examiner noted that such a symptom can be seen in hyperthyroidism and in untreated hypothyroidism, but that substantial weakness was not demonstrated on examination; the examiner concluded that any weakness was likely due to deconditioning from activity limitations stemming from the thoracic spine disorder.  As to emotional instability, depression, anxiety and irritability, the examiner noted that emotional lability and irritability are common in acute hyperthyroid states, but after treatment and normalization of thyroid functions the symptoms tend to resolve; he noted that persistence of those symptoms past treatment is exceedingly rare and not known to be a long-term sequelae of treated Grave's disease.



Analysis

The Veteran's hypothyroidism is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under that code, a 30 percent rating is warranted for hypothyroidism with fatigability, constipation and mental sluggishness.  A 60 percent rating is warranted where there is muscular weakness, mental disturbance, and weight gain.  A 100 percent evaluation is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

After careful review of the evidence, the Board finds that an evaluation in excess of 30 percent for hypothyroidism is not warranted.  With respect to the criteria for the next higher evaluation of 60 percent, the evidence must show mental disturbance, muscular weakness, and weight gain.  As to mental disturbance, the private and VA treatment records consistently show that the Veteran is alert and oriented, with intact cognition, and there is otherwise no evidence on file documenting any dementia or slowing of thought in the Veteran.  The Veteran at times evidences memory problems, and at other times demonstrates intact memory function; the inconsistency in the Veteran's performance, combined with the consistent finding of intact cognition, suggests the absence of mental disturbance.  Although the Veteran does at times experience depression, at other times he has been described as euthymic, and in any event he is service-connected for a psychiatric disorder that is rated based in part on his depressive symptoms.  Consequently, it is far from clear whether he exhibits the type of mental disturbance contemplated by the rating criteria.

In any event, even assuming that the Veteran has the requisite mental disturbance, he does not have muscular weakness or weight gain associated with hypothyroidism.  Although he has reported weakness to his treating and examining clinicians, and has demonstrated some degree of weakness on VA examination, the June 2014 examiner concluded that any current muscular weakness was not likely associated with hypothyroidism, and is instead associated with general deconditioning stemming from another disorder.  In addition, although the Veteran has gained weight at times, weighing as much as 168.5 pounds since 2004, the record shows that his weight has actually fluctuated within a relatively small range of about 25 pounds over 10 years, with his current weight about the same as it was in 2004; that weight is only 10 pounds above what it was when the Veteran left active service.  The Board finds that, given the relative stability of the Veteran's weight, and the relatively small increase in weight since service discharge, the Veteran's hypothyroidism has not resulted in weight gain for the purposes of Diagnostic Code 7903.

As to the criteria for a 100 percent evaluation, as already discussed, the Veteran does not have associated muscular weakness.  Although he does have associated cold intolerance, sleepiness and possibly mental disturbance, he does not have any cardiovascular involvement.  Despite the one notation in 2004 of unconfirmed hypertension, the veteran has not been found to have hypertension, and the chest wall pain he complained of in 2006 was not found to involve a cardiovascular origin.  Although the March 2006 echogram of the abdomen noted atherosclerotic vascular changes, the Veteran has not at any point been found to have cardiovascular disease.  Moreover, although recent treatment records show some heart valve regurgitation, none of the records suggest any relationship to the hypothyroidism, and the June 2014 VA examiner found no evidence of cardiovascular involvement.

The Veteran demonstrated intermittent bradycardia during one sleep study, and clinicians have noted a handful of instances in which his heart rate was measured as below 60 beats per minute.  Notably, however, the treatment records demonstrate that the Veteran's pulse rate has been predominantly in excess of 60 beats per minute.  Under these circumstances, the Board finds that the evidence does not establish the presence of bradycardia in the Veteran.

Accordingly, the Board finds that a schedular evaluation in excess of 30 percent under Diagnostic Code 7903 is not warranted.

Given the Veteran's belief that he still experiences symptoms of hyperthyroidism, despite the fact that he has been euthyroid since the 1980s, the Board has considered whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.119, Diagnostic Code 7900.  Under that code, a 60 percent rating requires emotional instability, tachycardia (more than 100 beats per minute), fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular or gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7900.

As already discussed, any muscular weakness has been attributed by the June 2014 examiner to generalized deconditioning from another disorder.  The record shows that the Veteran has never been diagnosed with hypertension or demonstrated blood pressure readings of 140/90 or more on more than perhaps two occasions, and he clearly does not have tachycardia.  Although he has emotional instability, the June 2014 examiner indicated that it is not likely due to the past Grave's disease at this point.  As for thyroid enlargement, the record does not establish such enlargement, and the Board points out, again, that the Veteran has been euthyroid since the 1980s.

The Board notes that the July 2011 VA examiner, a nurse, indicated that the Veteran had enlarged eyes.  Every treating clinician who has examined the Veteran's eyes since 2004 has indicated that there are no eye abnormalities, and the May 2013 and June 2014 examining physicians specifically commented on the absence of any exophthalmos.  With respect to whether the Veteran has any eye involvement, the Board accords greater evidentiary weight to the findings of the treating clinicians and May 2013 and June 2014 VA examiners, almost all of whom were physicians and who found no eye involvement, than to the observations of the July 2011 VA nurse.

As noted before, the evidence does not establish any cardiovascular involvement.  The Veteran's chest wall pain was not attributed to a cardiovascular cause, the Veteran has not been found to have atherosclerosis or any cardiovascular disease, and the heart valve regurgitations have not been attributed to the Veteran's service-connected disorder.  As for the Veteran's complaints of constipation and diarrhea, his treating clinicians have not linked those symptoms to the Veteran's service-connected disorder, and the June 2014 examiner specifically concluded that the symptoms were likely associated with the service-connected irritable bowel syndrome. 

Although the Veteran has reported emotional instability on several occasions, the June 2014 examiner concluded that the symptoms were not likely related to the service-connected disorder at issue.  Nor does the evidence suggest the presence of associated sympathetic nervous system symptoms.  

Accordingly, the Board finds that a higher rating under Diagnostic Code 7900 is not warranted.  The matter of whether an extraschedular rating is warranted is addressed in the remand portion of this action.

In sum, the evidence does not even remotely approximate the criteria for a schedular rating higher than 30 percent for hypothyroidism.  Accordingly, the claim seeking a higher schedular rating is denied.  38 C.F.R. § 4.3.

II.  Chronic muscular strain in the right paraspinous muscles of the thoracic spine

A.  Schedular rating

Factual background

Service connection for chronic muscular strain in the right paraspinous muscles was granted in August 1998, with an initial noncompensable evaluation.  This evaluation was increased to 10 percent in June 2002.  In January 2013, the evaluation assigned the disorder was increased to 20 percent, effective December 19, 2011.

On file are records from the Social Security Administration (SSA) beginning in 2003, indicating that the SSA awarded the Veteran disability benefits based on psychiatric impairment.  The records contain statements from the Veteran, his wife, from A.S., and from S.S. indicating that the Veteran experienced physical limitations and lack of mobility.  The SSA records include a December 2003 examination performed in connection with the Veteran's application for SSA benefits.  The Veteran informed the examiner that he had sustained ligament damage in the right arm from a post-service work injury.  He also reported a service injury to the thoracic spine, which the Veteran indicated involved pain radiating to the right scapula and around the anterior chest.  He denied any mid-back weakness.  He noted that the pain increased with cold weather and with exertion.  He denied using any assistive device.  The examiner noted that the Veteran had a mild limp favoring the left leg, following a post-service leg surgery.  Range of lumbar motion testing disclosed flexion to 90 degrees, extension to 25 degrees, and lateral flexion to 25 degrees.  The Veteran demonstrated forward flexion of the right shoulder to 150 degrees, extension to 40 degrees, abduction to 150 degrees, adduction to 30 degrees, internal rotation to 80 degrees and external rotation to 90 degrees.  There were no paravertebral spasm.  

Private medical records on file for the period from 2004 include occasional entries documenting complaints of back pain.  A September 2004 entry notes complaints of pain in the right shoulder area, which was increased with lying down or movement of the shoulder.  He denied any arm weakness.  The right shoulder/scapula area was painful to touch, and right shoulder movement was restricted due to pain. 

On file are VA treatment records for the period from 2004 to 2013, documenting occasional complaints of back pain and spasm since 2004.  Muscle strength was described as 5/5.  X-ray studies of the right shoulder were negative.  The report of a November 2004 X-ray study of the thoracic spine documented mild kyphotic curvature with mild degenerative disc disease, and a March 2006 X-ray report of the thoracic spine showed mild levoscoliosis.  

The Veteran attended a VA examination in November 2004, at which time he reported experiencing back pain, mainly in the right upper back and right shoulder posterior scapular area.  Physical examination showed normal reflexes and strength.  There was tenderness to palpation in the paraspinal region of the right shoulder, the medial scapular border and the inferior scapular border.  He was able to abduct the right arm to 180 degrees, with pain, forward flex it to 180 degrees, with pain, externally rotate it to 90 degrees without pain, and internally rotate it to 90 degrees without pain.  He was able to hyperextend to 55 degrees bilaterally, with some pain, and to adduct to 55 degrees, with some pain.  The Veteran was diagnosed as having chronic muscle strain in the right paraspinous muscles, and mild degenerative disc disease of the thoracic spine with shoulder function primarily limited by pain and secondarily by lack of endurance.

On VA examination in March 2006, the Veteran reported daily constant upper back pain between the shoulder blades, with infrequent flare ups.  He reported experiencing upper back weakness and stiffness, but no swelling, instability or locking.  He complained of fatigue and lack of endurance.  He denied any incapacitating episodes of IVDS.  He explained that the precipitating factors for the upper back pain were twisting or bending activities.  He reported that during flare ups, he required assistance to get up and around.  He denied using assistive devices.  Physical examination showed that the Veteran's gait was normal.  He exhibited mild thoracic scoliosis, and the right paravertebral musculature was prominent.  There was tenderness to palpation without spasm in the right rhomboid muscles; there was no tenderness in the left rhomboid muscles or other parts of the thoracic spine.  The shoulders had full range of motion.  There was normal lumbar lordosis and full and painless range of lumbar motion.  Deep tendon reflexes were physiologic.  X-ray studies showed levoscoliosis present in the upper thoracic spine.  The examiner determined that the Veteran would have no loss of thoracic spine motion due to pain on repetitive use or during flare ups.  He noted that there was mild excess fatigability and lack of endurance, but no true weakness or incoordination.

The Veteran attended a VA examination in July 2011.  He reported experiencing muscle spasms and back pain which would occasionally be debilitating.  He described the severity of his flare ups as severe, and indicated that the flare ups occurred on a daily basis, and were precipitated by use of the right arm.  The Veteran denied any related neurologic conditions.  He reported associated fatigue, decreased motion, stiffness, weakness, spasm and pain.  The Veteran reported incapacitating episodes of spine disease, although he denied any recent such incapacitating episodes.  He reported using a cane.  Physical examination showed that his posture and gait were normal, but that he exhibited kyphosis of the thoracic spine.  The examiner indicated that there was muscle spasm and pain on motion on the right, but no atrophy, guarding or weakness.  The examiner concluded that the spasm was not severe enough to be responsible for abnormal spinal contour.  No neurologic abnormalities were evident.  Muscle strength ranged from 3/5 to 4/5, with normal muscle tone.  The examiner did not report the Veteran's range of thoracic spine motion.  X-ray studies of the thoracic spine showed kyphotic curvature with multi-level degenerative disc and hypertrophic degenerative changes.  The examiner clarified that the Veteran's flare ups did not represent incapacitating episodes of IVDS.  The examiner concluded that the Veteran's disorder affected his usual daily activities.  As to the kyphotic curvature, the examiner concluded it was not related to the service-connected thoracic spine disorder, quoting a generalized discussion from a website search undertaken by the examiner.  

During a December 2011 VA examination, the Veteran complained of muscle spasms in the back.  He reported experiencing flare ups of no particular pattern, other than cold weather or increased use.  He explained that he could experience periods of increased pain for a day or for weeks at a time.  The veteran reported using a cane and back brace.  Range of thoracolumbar motion testing disclosed forward flexion to 90 degrees, with no pain; backward extension to 30 degrees, with pain at the endpoint of motion; lateral flexion to 30 degrees, bilaterally, with pain at the endpoints of motion; right lateral rotation to 30 degrees, with no pain; and left lateral rotation to 30 degrees, with pain at the endpoint of motion.  There was no change in any excursion of motion after repetitive use.  The examiner did conclude that the Veteran experienced additional functional impairment from excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner explained that those limitations were more present with working or every day functions, and that flare ups did not have significant effects on the range of motion.  The examiner noted that there was pain to palpation and guarding or muscle spasm severe enough to result in an abnormal spinal contour.  The examiner determined that the Veteran had 4/5 strength, with no muscle atrophy.  There was evidence of radiculopathy, but deep tendon reflexes were 2+, and there were no other neurologic abnormalities.  The examiner noted that the Veteran did have IVDS of the thoracolumbar spine, but with no history of incapacitating episodes.  X-ray studies of the thoracic spine showed kyphotic curvature with multi-level degenerative disc and hypertrophic  degenerative changes

The Veteran attended a VA examination in May 2013, at which time he complained of muscle spasms, and of flare ups in no particular pattern, except for cold weather and increased use.  He reported using a cane.  Range of thoracolumbar motion testing disclosed forward flexion to 90 degrees, with no pain; extension to 20 degrees, with no pain; lateral flexion to 30 degrees, bilaterally, with pain at the endpoints of motion; and rotation to 30 degrees, bilaterally, with pain at the endpoints of motion.  There was no further loss of motion after repetitive use, but the examiner found additional functional impairment present from excess fatigability and pain on movement.  The examiner also noted that there was guarding or muscle spasm severe enough to result in abnormal spinal contour.  The Veteran had 5/5 strength, with no muscle atrophy.  There was evidence of mild radiculopathy, with no other neurologic abnormalities or findings.  The examiner noted that the Veteran had IVDS, but with no history of incapacitating episodes.  

The Veteran was examined by VA in June 2014, at which time he reported that his low back pain was not constant, but did flare up about three times each year; he explained that he is debilitated during such flare ups.  He reported that he experienced thoracic spine pain on a daily basis, with debilitating flare ups occurring several times each month; he indicated that he is bedridden during the flare ups.  The Veteran reported using a cane.  Physical examination showed the thoracic paravertebral area was tender to touch.  Range of thoracolumbar motion testing disclosed flexion to 60 degrees, with pain beginning at 60 degrees; extension to 20 degrees, with pain beginning at 5 degrees; right lateral flexion to 30 degrees, with pain beginning at 10 degrees; left lateral flexion to 30 degrees, with pain beginning at 15 degrees; right lateral rotation to 30 degrees, with pain beginning at 5 degrees; and left lateral rotation to 30 degrees, with pain beginning at 0 degrees.  There was no additional loss of motion after repetitive use testing.  The examiner noted that the Veteran had additional functional impairment in the sense of less movement than normal, excess fatigability, pain on movement and disturbance of locomotion.  There was no muscle spasm or guarding.  Strength was 4/5, with no atrophy; the examiner noted that the Veteran's effort on testing was variable.  Other than radiculopathy, the Veteran had no neurologic abnormalities related to the service-connected back disorder.  The spine was not ankylosed.  The examiner noted that the Veteran had IVDS, with no recent incapacitating episodes.  The examiner concluded that the condition impacted on the Veteran's ability to work.  As to flare ups, the examiner indicated that he could not provide an opinion as to additional limitation of motion, but did explain that the Veteran voluntarily remains in bed during such episodes, because of severe limitation in all activities.

Analysis

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, where there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  Those provisions, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2015). 

The Board initially notes that the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine is evaluated under Diagnostic Code 5237.  Although the Veteran perceives some pain from the disorder in his right shoulder, as the scapular area is affected, physical examination and diagnostic studies of the shoulder itself have not revealed any underlying right shoulder pathology associated with the strain.  The Board consequently finds that the disorder is properly evaluated as one involving the thoracic spine and the associated musculature.  

Turning first to the period prior to December 19, 2011, the December 2003 SSA examination of the thoracolumbar spine documented some limitation of thoracolumbar spine motion, with no spasm.  VA treatment records beginning in 2004 show that a kyphosis of the thoracic spine was present on X-ray studies, and the March 2006 examiner described the right paravertebral musculature as prominent, although muscle spasm was not present on examination.  The July 2011 examiner did note the presence of muscle spasm, but concluded that the spasm was not severe enough to be responsible for the abnormal spinal contour demonstrated on diagnostic studies.  The December 2011 VA examiner concluded the opposite, namely that the muscle spasm was severe enough to be responsible for the abnormal spinal contour.  It was the December 2011 examination report which resulted in the increase in the rating assigned the chronic muscular strain in the right paraspinous muscles of the thoracic spine to 20 percent.

The Board finds that the evidence prior to December 19, 2011, shows that the Veteran's disability picture was not meaningfully different than the disability picture presented at the December 2011 VA examination.  In both cases, the range of thoracolumbar motion was essentially the same, and the evidence since 2004 documented the presence of an abnormal spinal contour.  The evidence prior to December 2011 showed that the Veteran at times exhibited muscle spasm, and at other times he did not.  The Board finds it unlikely that the abnormal spinal contour present since at least 2004 only became affected by the Veteran's muscle spasms in December 2011.  The Board also finds the July 2011 examiner's opinion that the kyphosis is unrelated to the service-connected strain to be without probative value.

The Board finds that the evidence for the period prior to December 19, 2011, shows that the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine was manifested by muscle spasm severe enough to result in the abnormal spinal contour.  Accordingly, a 20 percent evaluation for that period is warranted.

With respect to whether a rating in excess of 20 percent for chronic muscular strain in the right paraspinous muscles of the thoracic spine is warranted for any portion of the current appeal period, whether prior to or as of December 19, 2011, the record shows that the Veteran's range of forward flexion has not been limited to 30 degrees or less at any point.  In fact, prior to the June 2014 examination the Veteran exhibited normal forward flexion, and at the June 2014 examination demonstrated flexion limited to at least 60 degrees.  The Board notes that even after repetitive motion testing, the Veteran has consistently demonstrated flexion to at least 60 degrees.  The Board has considered functional impairment due to pain, weakness, lack of endurance and incoordination.  Even with consideration of those factors, the Veteran has demonstrated forward flexion well in excess of 30 degrees, and the Board points out that the Veteran's weakness is not accompanied by any atrophy.  The June 2014 examiner pointed out that the Veteran's pain began at 60 degrees of forward flexion.  The Board also points out that there is no evidence suggesting ankylosis in the thoracolumbar spine.  

Accordingly, the Board finds that the evidence does not support a higher schedular rating based on limitation of motion.

The record shows that the Veteran has thoracic spine degenerative disc disease.  The radiculopathy affecting the lower extremities has already been separately rated, and as explained previously, those ratings are not before the Board.  The June 2014 examiner indicated that no other associated neurologic abnormalities are present, as did earlier VA examiners.  Consequently, the record does not establish the presence of other neurologic conditions to separately evaluate.  The Board has considered whether a higher rating is warranted for incapacitating episodes of IVDS.  The VA examiners that have addressed this question have all indicated that the Veteran has not experienced any such episodes.  Nor does the record since 2003 otherwise document any incapacitating episodes of IVDS.  The Board points out that although the Veteran reports flare ups that he suggests incapacitate him at times, at no point has he alleged, or the record shown, that he was prescribed bed rest by a physician for the thoracolumbar symptoms.  Consequently, a higher rating based on incapacitating episodes is not warranted.

In sum, the evidence supports the assignment of a 20 percent evaluation for the period prior to December 19, 2011, but the preponderance of the evidence is against assignment of a rating in excess of 20 percent for the period prior to December 19, 2011, or as of that date.

B.  Extraschedular consideration

The Veteran contends that his back disorder prevents him from working.

The Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As explained previously, that code is based on range of thoracolumbar spine motion.

On his examinations, the Veteran's reported thoracic symptoms include pain and tenderness affecting the right shoulder region. 
 
On file are VA Vocational Rehabilitation records indicating that the Veteran has a serious employment handicap, but that vocational rehabilitation is not reasonably feasible due to a combination of service and nonservice-connected conditions, both psychiatric and physical.

In a March 2011 statement, a VA psychologist noted that the Veteran reported increased disruptions in daily functioning from back pain, and concluded that given the Veteran's history of depression combined with increased back pain, the Veteran was unable to work.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Although the Veteran does not have an actual right shoulder disorder associated with the chronic muscular strain in the right paraspinous muscles of the thoracic spine, his service-connected disorder clearly does result in some pain and restriction of the shoulder.  Such manifestations are not contemplated by the schedular rating criteria, which are limited to restrictions in range of thoracolumbar spine motion.  Consequently, the first step announced in Thun has been met.

Turning to the other factors relevant to determining whether referral for extraschedular consideration is warranted, the Board notes that the Veteran has been unemployed for several years, and that he contends his chronic muscular strain in the right paraspinous muscles of the thoracic spine is partially responsible.  The March 2011 letter by a VA psychologist indicates that the Veteran is unable to work because of depression and back pain.  The record shows that VA has determined that vocational rehabilitation is not reasonably feasibly for the Veteran because of physical and mental disorders.  Given the above, the Board finds that there is sufficient evidence of marked interference with employment caused by the chronic muscular strain in the right paraspinous muscles of the thoracic spine.  Accordingly, the Board concludes that the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine presents the requisite exceptional or unusual disability picture through marked interference with employment above and beyond that contemplated by the assignment of a 20 percent evaluation.  To this extent, the claim is granted. 

The Board does not have the authority to assign an extraschedular disability rating in the first instance.  Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion of this decision, the Board will direct the RO/AMC to refer the matter to the Director of Compensation Service for assignment of an extraschedular rating.

ORDER

Entitlement to a schedular rating in excess of 30 percent for hypothyroidism is denied.

Entitlement to a 20 percent schedular rating, but not higher, for chronic muscular strain in the right paraspinous muscles of the thoracic spine for the period prior to December 19, 2011, is granted.

Entitlement to a schedular evaluation in excess of 20 percent for chronic muscular strain in the right paraspinous muscles of the thoracic spine for the period from December 19, 2011, is denied.

The Board having identified plausible evidence in the record that the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine is productive of marked interference with employment, referral of the claim to the Director of Compensation Service for consideration of an extraschedular rating is granted.


REMAND

In the April 2014 decision, the Board specifically determined that the criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for hypothyroidism had been met.  The Board remanded the matter with instructions to refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for hypothyroidism in accordance with the provision of 3.321(b).

The record reflects that following the remand, the AMC granted the Veteran's claim for a TDIU.  A Decision Review Officer then explained that the AOJ would not refer the hypothyroidism issue for extraschedular consideration because, in his view, the award of a TDIU rendered the issue of entitlement to an extraschedular evaluation moot.

The AOJ incorrectly determined that the award of a TDIU affects the appeal seeking an increased rating on an extraschedular basis for hypothyroidism; they are separate benefits, each with its own criteria for determining entitlement.  Just as the award of a TDIU does not render an increased rating claim moot, the award of a TDIU has no bearing on a claim seeking an increased rating for a disorder on an extraschedular basis.     

The AOJ failed to comply with the Board's remand instructions.  The Board reminds the AOJ that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board consequently is compelled to remand this case for the AOJ to comply with the Board's instructions.

As to the chronic muscular strain in the right paraspinous muscles of the thoracic spine, as discussed in the prior section, the evidence warrants referral of that disorder for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With respect to the Veteran's hypothyroidism, the RO/AMC should refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for hypothyroidism in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

2.  With respect to the Veteran's chronic muscular strain in the right paraspinous muscles of the thoracic spine, the RO/AMC should refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  The RO/AMC should then readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case, which should include all evidence added to the record since the last supplemental statement of the case issued on each particular matter, and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


